Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1 and 23 is the inclusion of the limitation, " a dataset processor configured to remove extra segments from the initial dataset and the new dataset, the extra segments being a subset of the objective data not associated with the subjective assessment of the skill; an adder configured to combine the processed initial dataset and the processed new dataset to form a model dataset; a compiler configured to: create and train a classifier model to fit the processed initial dataset using a learning algorithm, the classifier model receiving processed objective data as an input and calculating a predicted assessment of the skill of the objective data as an output, and retrain the classifier model using the model dataset with a learning algorithm using; and a calculator configured to generate a predicted assessment of the skill of the objective data of the first student by inputting the processed new objective data of the first student into the classifier before or after the classifier model has been recompiled." in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1 and 23.

The primary reason for the allowance of the Claim 3 is the inclusion of the limitation, " the initial dataset to remove extra segments, the extra segments being a subset of the objective data not associated with the at least one subjective assessment of the skill; compiling, with a computer system, an classifier model with a learning algorithm to fit the processed initial dataset, the classifier model receiving processed objective data as an input and calculating a predicted assessment of the skill of the objective data as an output; receiving, with a computer system, a new dataset comprising objective data of a student interaction of a first student of the same type as the initial dataset and an associated subjective assessment of the skill of the first student represented by the new objective data; processing, with a computer system, the new dataset to remove extra segments; combining, with a computer system, the processed initial dataset and the processed new dataset to form a model dataset; recompiling, with a computer system, the classifier model to fit the model dataset based on a learning algorithm; and calculating, with a computer system, a predicted assessment of the skill of the objective data of the first student by inputting the processed objective data of the first student into the classifier model before or after being recompiled to fit the model dataset." in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claim 3.

The primary reason for the allowance of the Claim 31 is the inclusion of the limitation, " process the initial dataset to remove extra segments, the extra segments being a subset of the objective data not associated with the subjective assessment of the skill; compile a classifier model to fit the processed initial dataset, the classifier model receiving processed data as an input and calculating an assessment of the skill of the processed data as an output; receive a new dataset comprising objective data of a first student in response to stimuli of the same type as the initial dataset and an associated subjective assessment of the skill in new objective data; process the new dataset to remove extra segments; combine the processed initial dataset and the processed new dataset to form a model dataset; recompile the classifier model to fit the model dataset using a learning algorithm; and calculate an assessment of the skill of the objective data of the first student by inputting the processed objective data of the first student into the neural network before or after being recompiled to fit the model dataset." in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claim 31.



It would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2, 4-22, and 24-30 depending on claims 1, 3, 23, and 31 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177